NO. 12-10-00209-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
BONNIE BURNETTE ERWIN,
APPELLANT                                       '    APPEAL FROM THE 7TH

V.                                              '    JUDICIAL DISTRICT COURT OF

SHERIFF J.B. SMITH,                             '    SMITH COUNTY, TEXAS
APPELLEE

                              MEMORANDUM OPINION
       Appellant Bonnie Burnette Erwin was convicted of capital murder and assessed
the death penalty (trial court cause number 7-84-174). This conviction was reversed and
the cause remanded for a new trial. See Erwin v. State, 729 S.W.2d 709, 717 (Tex. Crim.
App. 1987). The case was dismissed in 1989 without being retried. Erwin is currently
serving a sentence of life without parole plus 105 years after being convicted in federal
district court (trial court cause number CR 3-48-168-F) of several federal law violations
including “Continuing Criminal Enterprise.” The kidnapping and murder that formed the
basis for the capital murder conviction were considered in assessing punishment in the
federal case.
       Erwin contends that he was wrongfully convicted of capital murder and is entitled
to compensation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 103.001–.154 (Vernon
2005 & Supp. 2009). He filed a civil rights action to establish his alleged wrongful
conviction. He also filed a motion requesting a court appointed attorney and a second
motion requesting a court appointed attorney to file a petition for compensation. The trial
court denied each motion by a written order signed on June 14, 2010, and Erwin filed a
notice of appeal.
       Unless a statute specifically authorizes an interlocutory appeal, Texas appellate
courts have jurisdiction only over final judgments. Cherokee Water Co. v. Ross, 698
S.W.2d 363, 365 (Tex. 1985). No statute authorizes the appeal, prior to final judgment,
of the orders denying Erwin’s motions for appointment of counsel. Therefore, we are
without jurisdiction to consider the appeal.
       On July 1, 2010, this court notified Erwin, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a final
judgment or other appealable order. Erwin was further informed that the appeal would be
dismissed if the information received in the appeal was not amended on or before
August 2, 2010 to show the jurisdiction of this court. In response to this court’s notice,
Erwin filed a document that we have construed as an amended notice of appeal.
However, this document does not establish the jurisdiction of this court.
       Because Erwin has not shown the jurisdiction of this court, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.


                                                                BRIAN HOYLE__
                                                                    Justice

Opinion delivered August 4, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                        (PUBLISH)